Per Curiam. Frank Brown, Jr., by his attorneys, has filed for a rule on the clerk. His attorneys, Anthony W. Bartels and Jim R. Burton, have attached an affidavit admitting that the record was tendered late due to a mistake on their part. We find that such an error, admittedly made by the attorneys for a criminal defendant, is good cause to grant the motion. See our Per Curiam opinion dated February 5,1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. A copy of this opinion will be forwarded to the Committee on Professional Conduct.